DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 16/006,573, filed  06/12/2018.   If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78.   If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the 
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Specification
The disclosure is objected to because of informalities.  Appropriate correction is required:  
	Specification, page 1, information cited “This application is a continuation application of U.S. patent application ("Parent Application"), serial no. 16/006,673, entitled "3-Dimensional NOR String Arrays in Segmented Stacks," filed on June 12, 2018” is not correct.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
►	With respect to claim 1, 
		lines 3-13, “first and second memory modules formed above the planar surface, the 	second memory module being provided on top of the first memory module, wherein 	each memory module comprises a three-dimensional array of NOR-type memory 	strings, wherein each 3-dimensional array of NOR-type memory strings comprises two or more 	NOR-type memory strings separated from each other along a first direction that is substantially 	parallel the planar surface and two or more NOR-type memory strings separated from each 	other along a second direction that is orthogonal to the first direction and substantially 	perpendicular the planar surface, and wherein each NOR-type memory string comprising a 
It is not clear “three –dimensional array…” cited on line 5 is the same as or different to “ each 3-dimensional array…” cited on line 6
It is not clear that “two or more NOR-type memory strings” cited on lines 6-7 is the same as or different to “two or more NOR-type memory strings” cited on line 8.  Applicant is respectfully suggested to clarify and use appropriate claimed language to define scope of claim.
It is not clear whether or not “each NOR-type memory string” cited on lines 10-11 refers back to any “NOR-type memory strings” cited on lines 5, 6, 7 and/or 8.  Applicant is respectfully suggested to clarify and use appropriate claimed language to define scope of claim.
Claim 1 cites “a first direction that is substantially parallel the planar surface”, “a second direction that is orthogonal to the first direction and substantially perpendicular the planar surface” and “a third direction that is substantially orthogonal both the first and second directions”. It is not clear how a plurality of thin-film storage transistors  is provided along a third direction that is substantially orthogonal both the first and second direction (see figs 2a & 2b of present application, as being best understood:  1st direction as x direction, 2nd direction as z direction and 3rd  direction as y direction)
	Lines 15-16, it is not clear “two or more NOR-type memory strings” cited on lines 15-16 is the same as or different to “two or more NOR-type memory strings”(s) cited on lines 3-13.   Applicant is respectfully suggested to clarify and use appropriate claimed language to define scope of claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-4, as being best understood, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10,692,874.   Although the claims at issue are not identical, they are not patentably distinct from each other.
►	With respect to claim 1, as being best understood, both of present application and the U.S Patent 10,692,874 generally discloses the same subject matter of memory structure comprising:
	a semiconductor substrate having a planar surface (claim 1, US 10,692,874);
	first and second memory modules formed above the planar surface, the second memory module being provided on top of the first memory module (claim 1, US 10,692,874), wherein each memory module comprises a three-dimensional array of NOR-type memory strings (claim 1, US 10,692,274:  stack of active strips, each active strip comprising semiconductor layers that form drain, source and channel regions of thin-film-storage transistors organized as NOR strings), wherein said three-dimensional array of NOR-type memory strings comprises two or more NOR-type memory strings (stack of active strip, claim 1, US 10,692,874) separated from each other along a first direction (first direction,  claim 1, US 10,692,874) that is substantially parallel the planar surface, said two or more NOR-type memory strings separated from each other along a second direction (third direction , claim 1, US 10, 692,874) that is orthogonal to the first direction and substantially perpendicular the planar surface, and wherein each of said two or more NOR-type memory strings comprising a plurality of thin-film storage transistors running lengthwise along a third direction (second direction, claim 1, US 10,692,874) that is substantially orthogonal both the first and second directions;
	a set of local word line conductors (claim 1, US 10,692,874) each running along the second direction (third direction, claim 1, US 10,692,874) to provide as gate electrodes to the thin-film storage transistors of said one or more NOR-type memory strings; 

►	With respect to claim 2, both of present application and the U.S Patent 10,692,874 generally discloses the same subject matter of memory structure comprising second set of global word line conductors and a third set of global word line conductors, formed above the second memory module and below the first memory module, respectively, wherein, within each of the second and third sets of global word line conductors, the global word line conductors are spaced from each other along the third direction (second direction, claim 2, US 10,692,874) and each running along the first direction, and wherein the global word line conductors of the second and third set of global conductors are each in direct contact with selected local word line conductors in the second memory module and the first memory module, respectively.
►	With respect to claim 3, both of present application and the U.S Patent 10,692,874 generally discloses the same subject matter of memory structure comprising the semiconductor substrate has circuitry formed therein (claim 1, US 10,692,874) and thereon and wherein the first set of global word line conductors connect the selected local word line conductors to circuitry in the semiconductor substrate (claim 2, US 10,962,874).
►	With respect to claim 4, both of present application and the U.S Patent 10,692,874 generally discloses the same subject matter of memory structure comprising the circuitry in the semiconductor substrate comprises voltage sources (claim 4, US 10,692,874).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANHHA S PHAM whose telephone number is (571)272-1696.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANHHA S PHAM/Primary Examiner, Art Unit 2819